Case: 14-15440   Date Filed: 08/10/2015    Page: 1 of 3


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15440
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:14-cr-20380-BB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

HENSEL JOSEPH,

                                                          Defendant-Appellant.



                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 10, 2015)

Before WILLIAM PRYOR, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 14-15440        Date Filed: 08/10/2015       Page: 2 of 3


       Hensel Joseph appeals his 46-month sentence, imposed after pleading guilty

to bank robbery and attempted bank robbery, in violation of 18 U.S.C. § 2113(a).

Joseph argues the district court erred because (1) the two-level enhancement

imposed under U.S.S.G. § 2B3.1(b)(1) for taking the property of a financial

institution constituted impermissible double counting, and (2) his sentence was

substantively unreasonable. After review,1 we affirm.

       As Joseph acknowledges in his initial brief, our precedent forecloses

Joseph’s double-counting argument. See United States v. Dudley,

102 F.3d 1184, 1186–87 (11th Cir. 1997) (holding a district court does not err in a

bank-robbery case when it imposes a two-level enhancement under § 2B3.1(b)(1)

for taking the property of a financial institution.) The district court did not abuse

its discretion in sentencing Joseph to 46 months of imprisonment. The district

court imposed the sentence at the minimum of Joseph’s guidelines range. See

United States v. Asante, 782 F.3d 639, 648 (11th Cir. 2015) (“[W]e ordinarily

expect a sentence within the Guidelines ranges to be reasonable.”) (quotation

omitted). The district court considered the sentencing factors in 18 U.S.C.

§ 3553(a). While acknowledging his unique immigration status and medical



       1
         We review de novo claims of double counting under the Sentencing Guidelines.
United States v. Webb, 665 F.3d 1380, 1382 (11th Cir. 2012). We review the substantive
reasonableness of a sentence for abuse of discretion. Gall v. United States, 552 U.S. 38, 41
(2007).
                                                2
              Case: 14-15440     Date Filed: 08/10/2015    Page: 3 of 3


history, the district court noted those reasons did not justify his commission of six

bank robberies.

      For the foregoing reasons, we affirm Joseph’s sentence.

      AFFIRMED.




                                          3